 476DECISIONSOF NATIONALLABOR RELATIONS BOARDDelawareValleyPrinting and Graphic Communica-whom Respondent has collective-bargaining agree-tionsUnion,Local1776andPasquale Carlettini,ments."Jr., and The Bulletin Company,Party to the Con-3.Substitute the attached notice for that of thetract.Case 4-CB-2339Administrative Law Judge.October 18, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn April 23, 1976, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filed across-exception and brief, and counsel for the Gener-al Counsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order as modified here-in 3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Dela-ware Valley Printing and Graphic CommunicationsUnion, Local 1776, Philadelphia, Pennsylvania, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order, asherein modified:1.Substitute the following for paragraph 1(a):"(a) In an unfair and/or discriminatory mannermaintaining, enforcing, or otherwise giving effect toan exclusive hiring arrangement or practice with theBulletinCompany, Philadelphia Newspaper, Inc.,Triangle Publications, Inc., or any other employer."2. Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b)Maintain for a period of 6 months, and makeavailable for inspection by the Regional Director forRegion 4 or his agents, a written record of job refer-rals and requests for job referrals by employers withiThe Respondent has excepted to certain credibilityfindingsmade by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutionswith respect to credibilityunless theclear preponderance of all of the relevant evidenceconvinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find no basis for reversinghis findings2 In agreeingwith his colleagues thatRespondent violated Sec 8(b)(1)(A)and (2) of the Act by failing andrefusingto refer thesix union members toavailable job openings, Member Fanning does notrelyon theadditionalrationale of the Administrative Law Judgeconcerning Respondent's duty offair representation, and the application ofMiranda Fuel Company, Inc,140NLRB 181 (1962), and subsequentBoard casescited by the AdministrativeLaw Judge for this principle.3We find merit in the Charging Party's cross-exceptionto the Adminis-trative Law Judge's failure to include in his recommended remedy a provi-sion requiring Respondentto maintainfor 6 months, and make available forinspection by the Regional Director for Region 4 or his agents,a writtenrecord of job referrals and requests for job referrals by employers subject tocollective-bargainingagreementswith Respondent Cf.International Unionof United Brewery, Flour, Cereal, Soft Drink and Distillery Workers of Ameri-ca, AFL-CIO, et al (Considine Distributing Co.),166 NLRB 915 (1967).We shall also modify the Administrative Law Judge's recommended Or-der and notice to make clear that Respondentis ordered to cease and desistfrom the discriminatory operationof its exclusivehiring hallarrangement orpractice, but is not barred frommaintaining or enforcing a nondiscrimina-tory exclusive hiring hall arrangement or practiceAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in an unfair and/or discrimina-tory manner maintain or give effect to an exclu-sive hiring arrangement or practice with the Bul-letinCompany, Philadelphia Newspaper, Inc.,Triangle Publications, Inc., or with any otheremployer.WE WILL NOT cause or attempt to cause theBulletinCompany, PhiladelphiaNewspaper,Inc.,Triangle Publications, Inc., or any otheremployer to discriminate against Pasquale Car-lettini, Jr.,William J. Bracken, Edward Haines,LeonardMcAdams, JamesMcCord, JohnSebza, or any other applicant for employment asa pressman, because they engaged in union orconcerted activities protected by Section 7 of theAct.WE WILL NOT restrain or coerce the above-named employees in the exercise of rights guar-anteed by Section 7 of the Act by failing to rep-resent them fairly and impartially in respect toreferral for employment, or any other term orcondition of employment.WE WILL NOT in any other manner restrain or226 NLRB No. 58 DELAWARE VALLEY PRINTING477coerce the above-named employees, or anyother employee, in the exercise of rights guaran-teed by Section 7 of the Act, except to the extentthat. such rights may be affected by an agree-ment requiring -membership in a labor organiza-tion as a condition of employment as authorizedby Section 8(a)(3) of the Act.WE WILL maintain for a period of 6 months,and make available for inspection by the Re-gional Director for Region 4 or his agents, awritten record of job referrals and requests forthe referrals by employers with whom we havecollective-bargaining agreements.WE WILL notify- the Bulletin Company, Phila-delphia, Newspaper, Inc., Triangle Publications,Inc., and all other employers with whom wehave collective-bargaining agreements that wehave no objection to their employment of Pas-quale Carlettini, Jr.,William J. Bracken, Ed-ward Haines,, Leonard McAdams, James Mc-Cord, and John Sebza, and that they will havefull, fair, and impartial use of our employmentreferral services, and WE WILL furnish the above-named employees with copies of our certifica-tions -td the said employers.-WE WILL make Pasquale Carlettini, Jr., Wil-liam J."Bracken, Edward Haines, Leonard Mc-Adams, James McCord, and John Sebza wholefor any, loss of earnings they may have sufferedas a result of our discrimination against them.DELAWAREVALLEYPRINTING AND GRAPHICCOMMUNICATIONSUNION, LOCAL 1776and magazine publishers in the Philadelphia area whichconditions employment by the newspapers and magazineson the prior approval or clearance by Respondent, andthat Respondent has failed and refused to refer Carlettiniand a number of other printers to available jobs in thenewspaper industry because they were members of anotherlocal of Respondent's International Union, and becausethey had processed internal union appeals to the Interna-tionalUnion to compel Respondent to accept them formembership. Respondent filed an answer which denies thesubstantive allegations of the complaint and the commis-sion of unfair labor practices. Upon the entire record, in-cluding my observation of the witnesses and their demean-or, and after due consideration of the briefs filed by theparties, I make the following:FINDINGS OF FACT1.COMMERCEThe Bulletin Company and Philadelphia Newspaper,Inc., are publishers located in Philadelphia, Pennsylvania,of daily and Sunday newspapers which are sold and dis-tributed in the States of Pennsylvania, New Jersey, Dela-,ware, and other States of the-United States. Triangle Publi-cations, Inc., located in Philadelphia, Pennsylvania, isengaged in the business of printing magazines and newspa-per supplements. Each of these companies has a total busi-ness volume which exceeds '$500,000 annually, and pur-chases newsprint and other supplies valued in excess of$50,000 each year directly from sources located outside theCommonwealth of Pennsylvania. Upon the foregoing ad-mitted facts, Respondent concedes and I find that The Bul-letinCompany, Philadelphia Newspaper, Inc., and Trian-gle Publications, Inc., are employers engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act:DECISIONSTATEMENT OF THE CASESAMUEL Ross, Administrative Law Judge: This case washeard before me in Philadelphia, Pennsylvania, on Novem-ber 3, 4, and 5, 1975, based on a charge filed by PasqualeCarlettini, Jr., on October 7, 1974, and on a complaintwhich issued thereon on July 30, 1975, against PhiladelphiaNewspaper Printing Pressmen's Union No: 16,1 the prede-cessor of Delaware Valley Printing and, Graphic Commu-nications Union, Local 1776, herein Respondent. The com-plaint as amended at the hearing alleges that Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) and Sec-tion 2(6) and (7) of the Act. More specifically, the com-plaint alleges that Respondent is a party to an agreement,understanding, and/or practice with various newspaper1The parties stipulated at the opening of the hearing that RespondentDelaware Valley Printing and Graphic Communications Union, Local 1776,is the successorto Philadelphia Newspaper PrintingPressmen'sUnion No16, and thatthe,complaintbe amended to reflect the change of Respon-dent's name.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent and Philadelphia Printing Pressmen,- Assis-tants and Offset Workers' Union No. 4, herein called Local4, are labor organizations within the meaning of Section2(5) of the Act. Both Respondent and Local 4 are subordi-nate local unions of International Printing and GraphicCommunications Union, herein called the International-Union.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn the early days of April 1974, Cuneo Eastern Press,Inc., herein called Cuneo, after many years of operation,closed down its printing operations in Philadelphia, Penn-sylvania, and terminated the employment of all its press-room employees. While it was operating, Cuneo had been aparty to a union shop collective-bargaining agreement withLocal 4, and its pressroom employees were all members ofsaid local union. Upon their termination by Cuneo, about10 of these employees, including Charging Party Carlettini, 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to the constitution and laws of their InternationalUnion,, requested and received traveling cards from Local4 for the purpose of transferring their union membership toRespondent and obtaining employment through its referralservices.This case had its genesis in the hostility whichthese employees, like those in a previous Board case involv-ing Respondent and The Bulletin Company, encounteredwhen they went to Respondent's office to deposit theirtraveling cards and seek employment.'Respondent's refusal to accept their traveling cards. There-upon, on June 11, such individual appealswerefiled withthe International Union by Carlettini and the other formerCuneo employees. Two months later, on August 21, theInternational Union notifiedBusinessManager Reilly byletter .(With a copy to Local 4) that the -traveling cardswhich the said employees had deposited with Respondent"must be accepted as specified under the Constitution andLaws of the International Union." 6B. Respondent's Refusal To Accept the Traveling CardsFrom Local 4's Members-On, April 16, 1974,3 Carlettini, accompanied by nine for-mer Cuneo pressroom employees, took the traveling cardswhich they had obtained from Local 4 to Respondent'soffice and gave the cards to John J. Reilly, Respondent'sbusinessmanager.4 Reilly looked over the cards and JohnBloor, 1 of the 10, asked Reilly if he was accepting them.Reilly replied that he would "have to take it up" with hisexecutive board, and he told the former Cuneo employeesthat their next monthly meeting would not occur until May2.Carlettini then asked Reilly if the executive board's ap-proval "was necessary," and Reilly answered,"Iri this lo-cal, this is our procedure." Reilly-then told the group that itwould not be, necessary for them to appear before the exec-utive board, and he suggested- that they designate one oftheir number as their "spokesman" to whom he would re-port the board's decision on May 3. The group then select-ed John Bloor as their representative and they all left Re-spondent's office.On May 2, Respondent's executiveboard met and refused to accept the traveling cards whichthe 10 former Cuneo employees had deposited with Reilly.According to Reilly, the reason for the said refusal was,"We do not accept traveling cards where people have notserved in the newspaper apprenticeship indenture pro-gram." On May 3, the former Cuneo employees were in-formed that Respondent "wouldn't have anything to dowith anybody from Local Union Number 4."C. The Appeals to the International Union FromRespondent's Refusal To Accept the Traveling CardsUnder the constitution and laws of the InternationalUnion applicable to, Respondent, it was obligatory for Re-spondent to accept the traveling cards which the formerCuneo employees had tendered, and the failure to acceptthe cards subjected Respondent and its business manager,Reilly, to possible fine and suspension.5 Accordingly, theformer Cuneo employees filed a group appeal to the Inter-national Union from Respondent's refusal to accept theirtraveling cards. Several weeks later, the employees werenotified that their group appeal was procedurally incorrect,and that they would have to file individual appeals from2 SeeBulletinCompany181NLRB `647 (1970)3All dates hereinafter refer to 1974unlessotherwise noted4 The nine who accompanied Carlettini on this occasion were William JBracken, Edward Haines, Leonard McAdams, James McCord, John Bloor,WilliamMcTague, Thomas O'Donnell, Edward Alexander, and JamesVo3gelei.See G C Exh. 2, art. VI, secs 14 and 16, pp 46-47.D. Respondent's Reluctant Acceptance of the CuneoEmployees' Traveling CardsThe International Union's letter which ordered Respon-dent to accept the traveling cards of the former Cuneoemployees was posted by Local 4 on the bulletin board atits office, and it was there observed on August 26 by sever-al of the employees who °had filed the appeals to the Inter-national Union. Four of-them immediatelywentin a groupto Respondent's office.' They there fold BusinessManagerReilly-that they had seen the International's letter on Local4's bulletin . board, band they -asked Reilly when they wouldbe accepted for membership in Respondent. Reilly ex-pressed displeasure that the International's letter, which heregarded as "private," had been- publicly posted, and heasked the four for their names and withdrew their travelingcards from his desk. He then told the four that Respondentwas "a newspaper union," and "you peopleare not news-paper people." Reilly asked the four what kind of workthey had done. They answered that they all had worked inCuneo's pressroom on high speed, rollfed, rotary, rotogra-vure, and letterpresses for about 17-1/2 to 18 years each,and they described in detail the various job functionswhich they had performed. Reilly then reiterated, "Youpeople are commercial people, and we don't take peoplefrom Local Number 4 into this local." Carlettini disputedthe latter statement, and he reminded Reilly that he hadaccepted "Bob McManus and two men from PeriodicalPress into this local from Local Number 4." Reilly conced-ed that he had done so, but he said, "The only reason thosemen got into Local 16 was that he [Reilly] brought themin," and because they were satisfactory to him.'Reilly final-ly told the four former Cuneo employees that he had justreturned from a vacation, that "his people did not [yet]know of this [the International's]decision," that the fourwould have to appear before Respondent'sexecutiveboard, and that he needed a few daysmore time"to bringall of you people with these' traveler's cards intothe unionat the same time." s`-On September 5, about 13 former Cuneo employees whohad deposited traveling cards with Respondent attended ameeting of its executive board pursuant to Respondent'sinstruction .9 The traveling cards of seven of these employ-ees indicated that they previously had beenclassified as6 See G C Exh 8Carlettini,Haines,McCord, and Bracken.The findings above are based on the credited testimony of Carlettini andBracken,whom I regard as reliablewitnesses9 The 13 included 3 employees, John Monaghan, EdwardRead, and JohnSebza,who had deposited travel cards with Respondentafter the first 10named in fn4, supra DELAWAREVALLEYPRINTINGjourneymen-pressmen at Cuneo.10 The other six formerCuneo employees had worked as senior assistants and theirtravel cards bore the classification of "assistants."11Whenthe 13 came before the executive board,Business ManagerReilly pointed a'finger at Bloor and said, "You. The wordis out on you. You said you are tough [and] you can takecare of yourself. Well, you'd better be tough because theword is out on you. I have no control over what my menmight do. I wouldn't like to be in your shoes and- get a jobhere." Then, speaking to all the former Cuneo employees,Reilly said, "Our people don't want you people. . . . Ourpeople know all of you people. I'm telling you, now, wehave uncontrollable people in this union. Any bodily harmthat comes to any of you, we the officers are not responsi-ble. Our people don't -want you.... I wouldn't want to bein your shoes, if and whenever any of you go to work."Respondent's president, Michael Vogel, then added, "Youare not union men. You're nothing but a bunch of scabs.You're coming over,in this local and your only intention isto cause us a lot of trouble. You're being forced down ourthroats. You're nothing but a bunch of shit being forceddown my throat, [and] as long as I live, you'll be sticking in12my throat."After the foregoing threats were voiced, Reilly told theformerCuneo employees that "the only- reason you arehere tonight is that you people worked on rotogravurepresses," and Respondent had two employers, TrianglePublications and Parade Publications, which used rotogra-vure presses. Reilly further stated that Respondent's mem-bers were "letter pressmen.'-' Carlettim and Bloor repliedthat they were letter pressmen also. Reilly then asked theformer Cuneo employees to-leave the room while he con-ferred with the board.A short while later when the employees were called back,Reilly told their that whether they had been letter press-men at Cuneo or not, they were not "newspaper letter-pressmen," and "if you ever go to work, the, only placeyou're going to go to work [will be] on rotogravure press-es." Reilly then announced that the Cuneo pressmen whosetraveling cards read "journeymen" would be accepted byRespondent, as journeymen, but that he didn't know whathe was going to do with the men whose travel cards classi-fied them as "assistants," since the Respondent had nosuch classification in its local.Carlettini protested that heand the others were all "senior assistants," that they werejourneymen, and he showed Reilly his "work card" whichread "senior assistant." Reilly then again asked the formerCuneo employees to leave the room, and when they wereinvited back, he told them that they had been senior assis-10 The seven so classified were Bloor,Alexander,Vogelei,McTague.Monaghan,O'Donnell,and Read11The six so classified were Corlettmi,McCord,Haines, Bracken, Mc-Adams,and Sebza.12 The findings above are based on the uncontroverted testimony of Car-iettmi,Haines,and Bracken which is credited in these respects AlthoughReilly and Vogeltestifiedfor Respondent, they did not deny making thesestatements to the former Cuneo employees at the executive board meetingTo properly appreciate the nature of Reilly's and Vogel's threats, one mustbe cognizant of what befell former members of Local 4 who, after CurtisPublishing Company closed down, were hired directly by The BulletinCompany without prior referral by Respondent SeeThe Bulletin Company,181 NLRB 647 (1970).479tants in Local 4, and they would be classified as "seniorassistants in this local:' Carlettini again protested that theCurtis Publishing employees had been classifiedas seniorassistantsin Local 4 and had been accepted by the Re-spondent as journeymen and had been put to work. Reillyreplied that he didn't know what kind of travel card theCurtis employees had deposited, he had "ripped them up,"he had been "forced to put them to work," and that "no-body talks to them, nobody associates with, them and theyare out by themselves." Carlettini-then asked Reilly howmany classifications Respondent had in its local. Reilly an-swered that there were three, journeymen, apprentices, andflyboys. Carlettini asked, "How are you going to put usinto a classification you don't even have?" Reilly re-sponded, "So, now we have four." Carlettini then askedReillywhether the journeymen in, Respondent's localworked the reel as tension men, whether they took care ofthe` ink on the presses, whether they workedas secondpressmen, and whether they took care of the folder and theregister.Reilly admitted that Respondent's journeymenperformed these functions. Carlettini then said, "That's theonly kind of work we've ever done; these men and- me,we're journeymen." Reilly nevertheless persisted that hewould accept the Cuneo employees in his local only in theway that their travel cards read. McCord then asked Reillywhether he would "be referred to go to work" with this"assistant" classification.Reilly answered, "No. You'llnever go to work with that classification in this local. Youpeople have a problem." Reilly then notified the formerCuneo employees that the dues of the journeymen wouldbe $20.20 per month, that those of the "assistants" wouldbe 15 cents less, and that all of the former Cuneo employ-ees would have to pay a $60 assessment in monthly install-ments of $2.50 "due to the case" which Respondent "lostwith the government and the Curtis people." Reilly ex-plained that the assessment was being paid in monthly in-stallments so that Respondent's members "would neverforget these Curtis people." One of the-former Cuneo em-ployees asked Reilly what the dues would be if they didn'twork. Reilly responded, "We don't have that problem inthis union. All of our people work." Reilly further statedthat his members had, so much overtime and work thattheir only problem was "getting a day off." Reilly addedthat he "could (have) put 10, 15, 20 of you men to work inApril."Reilly finally told the former Cuneo employeeswhose cards read "assistant"to return to Respondent's of-fice on September 10 to pay their dues and pick up theirworking cards. 'IAccording to Reilly and three members of the Respon-dent's executive board, Michael Vogel, Larry Magarace,and Michael Shohen, Reilly also told the former Cuneoemployees whose prior classification had been senior assis-tants, that if they didn't like his decision, they had the rightto go to any newspaper publisher and try to get a job, andthat there were positions as flyboys available at the Inter-national Paper Company which corresponded to their abil-ity and experience. Carlettini, Haines, and Bracken deniedthat Reilly made the foregoing statements at the executive13The findings as to what transpired at the executive board meeting onSeptember 5 are based on the credited testimony of Carlettini,Haines, andBracken,which for the most part was uncontroverted. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDboard meeting. In the light of Respondent's constitutionand laws, article VIII, which requires chapel -chairmen andforemen,who are members of Respondent, "`to telephonetheir requirement [for substitutes] to the headquarters ofthe Local," which requires "unemployed members seekingwork [to] report regularly to the Business Manager," andwhich provides thatAll substitutesmust be furnishedthrough the local's-headquarters,"I place no credence what-soever in the testimony that Reilly, told the former-Cuneoemployees that they were free to apply directly to the news-papers for jobs without referral by Respondent. 14On September 10, Carlettini, Bracken, McAdams, andSebza went to Respondent's office to pay their dues. Aheated and extended discussion ensued between Carlettiniand Reilly. Carlettini and his companions maintained thatthey were journeymen and should pay journeymen's dues,and Reilly' insisted that he would only accept themas assis-tants,-and that if they' didn't like it, "pick up your travelercards and go back where` you came from." In the course ofthe"said,discussion,Carlettini asked Reilly whether hecould go with" Respondent's "Working Card" to the news-papers and ask Respondent's chapel chairman for a job.Reilly replied, "get,this 'straight. You don't go to no chair-man nowhere,because when you go to a chairman, thechairman is going to know I sent you. You don't go towork{nowhere unlessI sent(sic) you. You only go to workthrough me." Reilly then said that he would get in touchwith Sol Fishko, the president of the International Union,and if the latter instructed him to change their classifica-tion, he would do so provided Fishko,"putsit inwriting."Reilly added, "In- the meantime, you men are in limbo." 15After paying his'dues to Respondent on" September 10,Carlettini wrote a letter to the president of the Internation-alUnion on September 14 in which he protested the is-suance to him by Reilly, -of a working card with a classifica-tion that the "Local does not have," and with which hecould not possibly obtain employment. In the letter, Car-lettini described in detail his work experience dining hisapproximately 18' years of employment by Cuneo,, and henoted the fact that he had completed the InternationalUnion's Rotary Journeyman's course and had received acertificate from the International attesting to his comple-tionof the course. Carlettini further stated in the letterthat, during his last 10 years at Cuneo, he had workedfrequently as a journeyman pressman, that he'had receivedpressman's pay and pressman's'vacation pay during 8 ofhis last years of employment by Cuneo based on the typeof work that he had performed, and that when he was ter-minated by Cuneo, he had received 5 `weeks' severance payas a pressman.Carlettmi explained in theletterthat he hadnot changed his official classification at Cuneo to that of ajourneyman pressman only because he wanted to preservehis seniority status as a seniorassistant.Carlettini conclud-ed theletter with an appeal that Respondent be required toissuehim a working card as a journeyman so that he couldobtain 'suitable employment. On September 20, 'Interna-14 See G C Exh 2115The findings as to the events at the September 10 meeting betweenReilly and theassistantsare based on the testimony of Carlettini and Brack-en, which I regard as reliable and credittional Union President Fishko sent Carlettini an acknowl-edgment of the receipt of his letter in which he stated thathe was sendinga copy -of ^Carlettini's letter"to BrotherReilly ofLocal 16.,"_1Carlettinihas heard nothing furtherfrom the International Union since his receipt of the letterof September 20.E. Respondent's Failure and Refusal To Refer the "SeniorAssistants" to Positions CommensurateWith TheirExperience and AbilityFollowing the reluctant acceptance by Respondent ofthe travel cards of the former Cuneo employees, the sevenwhose cards read `journeyman" were soon thereafter re-ferred' by Reilly to positions' with various newspaper andmagazine publishers in the Philadelphia area, andtheyhave worked for the said employers ever since. However,no .comparable treatment was accorded by Reilly to the sixformer Cuneo employees whose travel' cards read "assis-tant." In this regard, the record discloses as follows:On about October 3, Bracken, one of the former Cuneoemployees whom Respondent had classified as assistant,visitedRespondent's office to pay his union dues. Whilethere, Bracken asked Reilly whether,he had Teceived anyclarification from the International Union` in respect to"our correct classification."Reilly answered, "Yes," 11Bracken then asked, "Where do we stand?" Reilly replied,"Look, I haven't got no work in the union." Reilly thensaid-that he had heard' that some of the men were 'applying-directly to the newspapers for jobs and that he wanted "tofind out who they were." Reilly asked Bracken if he knewwho was applying for jobs at the newspapers. Bracken an-swered, "No." Reilly then-asked Bracken whether he had"applied for a fob at any newspaper?"- Bracken replied thathe had not. Reilly then said, "Don't do that. Don't go toany paper and apply for a job."-Bracken then asked Reillywhat his-chances were of getting a job. Reilly replied that"everything was going smooth until Pat Carlettini wentover my head" and wrote to the International Union de-tailing his work experience. Bracken responded, "If you' aregoing to blame Pat Carlettini, you may as well include me,also, because I agreed with the correspondence." Reilly re-torted, "Oh, you're one of'those guys." Bracken answered,"I guessI am." Reilly then said, "I couldn't give you a'jobnow, if you were my own cousin or my own brother."' Headded, "I haven't got no work in the union." 1e16 See G C. Exhs. 9 and 10iTAt the hearing in this case, Reilly testified that hehad written to Presi-dent Fishko of the International Union for clarificationof the classificationstatus of the six seniorassistants,and that he had receiveda response to hisinquiryAlthough Respondent stated that it would producethe said corre-spondence, it has not done so I infer from the said failure to produce thesaid letter and response, and from my lack of regard for the reliability ofReilly's testimony, in general, that no such correspondenceexists.See, e g ,N LR B v. United Mineral & Chemical Corporation,391 F.2d 829, 833 (C A2, 1968), where the Court said-the .evidence was of theverysort warranting a trier ofthe facts inbelieving the truth to be the opposite of what was assertedlIsThe findings above are based. on the credited testimonyof Bracken,which for the most part was uncontroverted. In respect to this conversation,Reilly's only testimony was that he said to Bracken that he would notchange his classification"the same asIwould not change myown son's orbrother's classification." I do not credit Reilly's version for Iregard his DELAWARE VALLEY PRINTINGThereafter, notwithstanding that the record clearly re-veals that The Bulletin Company and the other newspaperand magazinepublishers in the Philadelphia area who hadcollective-bargainingagreementswith Respondent regu-larly had to utilize large numbers of the Respondent'smembers ontheir days off and pay them overtime premi-um pay in order to meet their staffing requirements, Carlet-tiniand the five other former Cuneo employees who hadbeen classified as assistantswere not referred by Reilly toany of the said newspaper jobs which clearly were avail-able. In fact, they were not referred to any jobs at all untilafterCarlettini filed the unfair labor practice chargeagainst Respondent in theinstant case,and then only topart-time or other jobs unsuitable for employees with theirability and long years of experience in the printing trades.19F. Analysis of the Testimony and Concluding FindingsI.The hiring agreement and practiceAs previously noted, the complaint in this case allegesthat Respondent is a party to an agreement, arrangement,understanding and/or practice which conditions the hire oremployment of journeymen pressmen by The BulletinCompany and by other newspaper and magazine pub-lishers inthe Philadelphia area on membership in, or clear-anceor approval by, Respondent. Respondent denies thatit has any such agreement or understanding with the saidpublishers, and it contends that the employers have theright and authority to hire employees as they see fit. Thecollective-bargainingagreementbetween Respondent andtheNewspaper Publishers Association of Philadelphia,Inc., to which The Bulletin Company and other Philadel-phia newspaper publishers are signatories, provides in thisrespect that "The Unionagreesto furnish atall times, onreasonable notice, competent and skilled Pressmen for thePublishers' regular force or extra work." In practice, allregular and extrapressmenand substitutes with few excep-tions arehired by the newspaper publishers only throughRespondent and its chapel chairmen. This occurs in thefollowing manner:At the newspapers and at Triangle Publications, the em-ployers' operations are such that it is impossible to de-testimony as generally unreliable and unworthy of much credence, and Iconsider Bracken to be a truthful witness.19 For example, on November 22, Reilly wrote to Carlettini and Bracken,with a copy of Respondent's counsel, asking if they were available for workas a flyboy, a job performed by beginners in the industry and clearly notcompatible with their prior experience as pressmen See G C. Exhs. 13 and15. One month later, Carlettini received a letter from Reilly, copies of whichweresent to Respondent's counsel,to the Board's agent assigned to theinstant case,and to the president of the International Union,which referredCarlethnc to a position at the Olney Printing Company. See G. C. Exh. 11.When Carlethnc went to the said company to apply for the job, he learnedthat the shop was nonunion and the job was on a press on which Carlettinihad no prior work experience. When, after being rejected for the job, Carlet-bni complained to Reilly for sending him to a nonunion shop, Reilly retort-ed, "I can send you anywhere I want." I conclude from the foregoing thatthe said referrals were made, not for the purpose of providing suitable em-ployment to Carlettmm and Bracken,but rather for their use by Respondentin defending against Carlettini's charge of unfair labor practices.481terminemuch in advance the exact number of journeymenthat will be required to man the presses. The size of thecrew is dependent on the number of pages that will beprinted. Because of the variances in the number of employ-ees that will be needed, and the shortage of regularly em-ployed journeymen, the employer's foremen regularly noti-fy Respondent through its chapel chairmen of the numberof extra or outside men that will be needed to man thepresses. They in turn, as required by Respondent's consti-tution and laws, notify the "Local's headquarters" and aneffort is made to supply the publishers' needs with outsideor extra men. However, as the publishers' records in evi-dence attest, relatively few outside men are supplied byRespondent, and the rest of the publishers'requirementsgenerally are met by Respondent by assigning the employ-ers' regular pressmen to work .on their days off or on otherthan their regular shifts. This has resulted in substantialovertime work for Respondent's members at premium pay.And, when the chapel chairmen are unable to obtain theextra men needed to man the shift, the publishers make noeffort to secure the needed additional men and allow theshift to "not be covered."Respondentcontendsthat the publishers utilize it and itschapel chairmen for meeting their pressmen requirementsonly as a matter of convenience, and not by reason of anyagreement,understanding, or practice. That contention isbelied, however, by Respondent's conduct when The Bulle-tin Company attempted to hire journeymen pressmen, whohad formerly worked for Curtis Publishing Company andwere members of Local 4 without the Respondent's ap-proval20 In the saidBulletinCompanycase, the Boardfound and the court of appeals agreed that notwithstand-ing the language of the quoted, provision of the collective-bargaining agreement between Respondent and the News-paper Publishers Association of Philadelphia, Inc., towhich The Bulletin Company was a signatory, the partiesmaintained and enforced an understanding,arrangement,and practice which conditioned employment of journey-men -pressmen upon prior clearance and/or approval byRespondent. The testimony in the instant recordregardingthe manner in which the almost constant need of the news-paper publishers for extra and substitute journeymenpressmen are filled by Respondent and its chapel chairmenclearly discloses that there has been no change in the priorunderstanding, arrangement, and/or practice of Respon-dent and the publishers sincethe Bulletin Companycase,supra.Respondent argues that no such understanding orpracticeexistsbecause the publishers have refused to ac-cept its proposals to incorporate an exclusive hiring hallprovision in their collective-bargainingagreementwith Re-spondent. I find no merit in this contention for it provesonly that the publishers are not willing to reduce to writingthe understanding and practice which was foundto exist intheBulletin Companycase,supra,and which I findis still ineffect 21,-20 SeeThe Bulletin Company, supra.21My conclusion above is further supported by Reilly's statements to theformer Cuneo employees that they were not permitted to go to any newspa-per for employment unless he sent them there. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The discriminatory treatment accorded the formerLocal 4 membersThe complaint alleges that Respondent failed and re-fused to refer Carlettmi,McCord, Bracken, Haines, Mc-Adams, and Sebza for employment by The Bulletin Com-pany, or to other job opportunities in the newspaper andmagazine industry in the Philadelphia area because theyhad been members of Local 4, and because they had uti-lized internal union processes to compel Respondent to ac-cept their traveling cards from Local 4. Respondent doesnot dispute the fact that the six alleged discriminatees werenot referred by it to jobs in the newspaper and magazineindustry, but it contends that this failure and refusal wasmotivated, not by their former Local 4 membership or bytheir appeal to the International Union which compelled itto accept their traveling cards, but by their lack of qualifi-cations for work in the newspaper printing industry. Insupport of this contention, Respondent argues that its fail-ure to refer the six to jobs for the newspapers could nothave been motivated by hostility based on their Local 4membership or their appeal to the International Union,inasmuch as the Respondent had promptly referred sevenother Local 4 members whose cards read `=journeymen" tonewspaper jobs after the International Union had com-pelled it to accept their travel cards. I regard this conten-tion and argument as specious.The record clearly discloses that Respondent bore hostil-ity to all the former Local 4 members because they be-longed to a rival "commercial" local, because they hadbeen "forced down [Respondent's] throats" by the Interna-tionalUmon, and because they had been "sitting overthere laughing" when Respondent lost its case involvingthe former Curtis Publishing Company employees who hadbeen hired by The Bulletin Company despite Respondent'sbitter opposition. Until the International Umon forced Re-spondent to comply with its constitution and laws and ac-cept the traveling cards of all the former Cuneo employeeswho had been members of Local 4, Respondent had re-fused for ,5 months (while the 'appeal to the Internationalwas pending) to admit any of the appellants to its member-ship, including those whose travel cards read "journey-man." Inthe light of the scarcity of available journeymenin the newspaper printing industry, Respondent really hadno alternative after the International's decision on the ap-peal but to refer those classified as journeymen to the jobswhich the newspaper and magazine publishers practicallyalways had available for outside pressmen to man its shifts.Respondent referred the sevenLocal 4 journeymen to thesaid jobs,' not because of any absence of hostility towardsthe former Local 4 employees who had been "forced downtheir throats" by the International Union, but in spite of itscontinued hostility towards them. Thus, on September '5,BusinessManager Reilly warned Bloor, one of the sevenjourneymen who had been spokesman for the former Local4 members, that he had "better be tough for the word wasout on him, and he (Reilly) could not control and wouldnot be responsible" for what his men might do. In fact,Reilly admittedly told the Local 4 members at the Septem-ber 5 executive board meeting that he was referring thosewith journeymen cards to work because he had been obli-gated to do so by the International's order.I therefore re-gard as poppycock the argument that the belated referralof the seven Local 4 journeymen to newspaper jobs atteststo a lack of hostility to the former Local 4 members.As noted above, Respondent contends that it did notrefer the six alleged discnminatees to newspaper jobs be-cause of their lack of qualification for work in the newspa-per industry. Reilly testified in this respect that he basedhis determination that the six were unqualified on the factthat they were classifiedas seniorassistants and becausethey had not "served an indentured newspaper apprenticecourse." Reilly admitted, however, that the seven formerLocal 4 members whose cards read "journeyman" andwhom he had referred to newspaper jobs had not served anindentured newspaper apprentice course, and he also ad-mitted that he had received no complaints regarding theirwork. In fact, at least three of the six alleged discrimina-tees,although classifiedas senior assistantsat Cuneo, hadtaken and passed the same indentured apprenticetrainingcourse as the seven who were classified as journeymen, andthey had received journeymen certificates attesting to suchcompletions22 In addition, all six of the alleged discrimina-tees had advised Reilly in detail regarding their many yearsof experience in the printing trades. Reilly was thus cogni-zant that, despite their traveling card classificationas assis-tants, the six alleged discnminateeswerequalified press-men.Moreover, even assumingarguendothatReilly didnot know their qualifications, he,obviously could neverthe-less have referred the six to the clearly available jobs in thenewspaper industry and let the, publishers determine forthemselves whether or not they were qualified.I conclude from all the foregoing that the assertion thatthe six were not referred to newspaper jobs because of theirlack of qualifications is a transparent pretext which Re-spondent has seized upon as a device by which it couldcontinue to discriminate against them in respect to em-ployment in the newspaper and magazine industry.23 I fur-ther conclude that Reilly failed and refused to refer the sixallegedldiscriminatees to the clearly available jobs in thenewspaper industry because of Respondent's continuinghostility to them based on their prior membership in Local4 and their appeal to the International Union from Re-spondent's refusal to accept their, travelers cards. Theseclearly were activities protected by Section 7 of the Act.Accordingly, in the light of the understanding and practicebetween Respondent and the newspaper publishers in thePhiladelphia area which conditioned employment by thepublishers upon the prior approval or clearance by Re-spondent, I find that, by failing and refusing to refer Car-lettini, Bracken,McCord, Haines, McAdams, and Sebza tothe job openings at the newspaper and magazines, Respon-dent engaged in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the, Act .2422 The three were Carlettim, McCord, and Haines23 By failing to refer the six to newspaper jobs, Respondent was thusassuring to that extent the continuation of overtime work at premium pay inthe newspaper industry for its other members who already worked for thenewspaper publishers24 International Union of United Brewery, Flour, Cereal, Soft Drink andDistilleryWorkers of America, AFL-CIO, Local 8 (Considine DistributingCo,) 166 NLRB 915 (1967) DELAWARE VALLEY PRINTINGMoreover,even assumingarguendothat there was noagreement or understanding and practice between Respon-dent and-the newspaper publishers which conditioned em-ployment by the latter upon the prior clearance or approv-al by Respondent,Iwould still conclude that Respondentviolated Section8(b)(1)(A)of theAct by itsfailure andrefusal to refer the six alleged discriminatees to newspaperjobs. I base this conclusion on the following consider-ations:When Respondent,pursuant to the order of its Interna-tionalUnion, accepted the six alleged discriminatees asmembers and accepted their dues,itbecame obligated astheir statutory representative to deal fairly with them andto represent them in a manner untainted by considerationsor classificationswhich are invidious,capricious,irrele-vant,or arbitrary.25The Respondent thus became:obligated to offer to all its members the same access toand use of those services which it provides members tofacilitate their acquisition of employment,as for ex-ample, a hiring hall, and may not treat certain mem-bers disparately because they have engaged in activi-tieswhich are protectedby the Act 26By its selection as bargaining representative,Respondentbecame the agent of all the employees,and it was chargedwith the responsibility of representing all of their interestsfairly andimpartially.27In this respect the Board has statedinThe Carlson Corporation,189 NLRB at 367:Once the Respondent has undertaken the task of help-ing to,find jobs for its members it has accepted thecorrelativeduty thatitmust act in an "even-handed"manner towards all its members without discrimina-tion based on the exercise of Section 7 rights.That dutywas violated by Respondent in the Wintercase,28 by its refusal to accept Winter's traveling card andto refer him for employment.In the instant case, it is quite obvious that in the light ofthe clear availability of pressmen's jobs in the newspaperand magazine industry in the Philadelphia area,and theextensive use by the newspapers and magazines of Respon-dent's facilities for filling its needs for pressmen,Respon-dent violated its duty of fairly representing all its membersby its refusal to refer the six alleged discriminatees to theavailable job openings.And, since as found above, Re-spondent's said failure was based on the protected concert-ed activities of the,six, to wit,their former membership inLocal 4 and their appeal to the InternationalUnit fromRespondent's refusal to accept their travelers'cards, I findand conclude that Respondent thereby engaged in unfairlabor practices within the-meaning'of Section 8(b)(1)(A) ofthe Act2925MirandaFuel Company, Inc,140 NLRB 181 (1962)26Hoisting and Portable Engineers,Local No 4 (The Carlson Corporation),189 NLRB366, 367 (1971), SeealsoChauffeursUnion,Local 923,Teamsters(Yellow Cab Company),172 NLRB 2137 (1968)27 The Wallace Corporation v. N L R B,323 U.S 248, 255 (1944)28Local UnionNo 13, United Association of Journeymen and Apprentices ofthe Plumbingand Pipefitting Industry, etc Alfred Winter, (Mechanical Con-tracting Assn.)—212NLRB 477 (1974)29MirandaFuel Company, supra,Hoistingand PortableEngineers,Local 4,supra; Chauffeurs Union, Local 923, supra, Local 13, Plumbers, supraIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE483The activities of Respondent set forth in section III,above, occurring in connection with the- operations of TheBulletin Company, Philadelphia Newspaper, Inc., and Tri-angle Publications, Inc., set forth in section I, above,havea close, intimate, and substantial relationship to trade, traf-fic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I will recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the purposes of the Act.Having found that Respondent, The Bulletin Company,Philadelphia Newspaper, Inc., and Triangle Publications,Inc., are parties to and have maintained in effect an agree-ment, understanding, or practice which conditions the hireor employment of pressmen by the said companies uponprior clearance or approval by Respondent, I will recom-mend that Respondent be required to cease maintainingand/or giving effect to the said agreement, understanding,and/or practice.Having further found that Respondent violated Section8(b)(1)(A) and (2) of the Act by failing and refusing sinceApril 16, 1974, to accept the traveling cards of PasqualeCarlettini, Jr.,William J. Bracken, Edward Haines, Leo-nard McAdams, James McCord, and John Sebza, and byfailing and refusing to refer them for employment by TheBulletin Company, Philadelphia Newspaper, Inc., and/orby Triangle Publications, Inc., first because they had beenmembers of Local 4, and later also because they had ap-pealed to the International Union from Respondent's re-fusal to accept their traveling cards, I will recommend thatRespondent be required to make them whole for any lossof earnings they suffered as a result of Respondent's saiddiscrimination by the payment to each of them of a sum ofmoney equal to that which he would have earned as wagesfrom April 16, 1974, but for the said discrimination, less hisnet earnings elsewhere during the said period. Loss of earn-ings and interest thereon at 6 percent per annum shall becomputed in the manner set forth in F. W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).,Respondent will also be ordered to notify in writing theabove named and all other employers with whom it hascollective-bargaining agreements, and to furnish copies tothe above-named employees, that it has no objection totheir employment by the said companies, and that they willhave full, fair, and impartial use without discrimination ofthe employment referral services which Respondent pro-vides for its members.On the basis of the foregoing findings of fact and on theentire record herein, I make the following: 484DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent and PhiladelphiaPrinting Pressmen,Assistants and OffsetWorkers' Union No.4 are labor or-ganizations within the meaning of Section2(5) of the Act.2.The Bulletin Company, Philadelphia Newspaper,Inc., and Triangle Publications,Inc., are employers en-gaged in commercewithin themeaning of Section 2(6) and(7) of the Act.3.By maintaining,enforcing,and giving effect to anagreement,understanding,and/or practice which condi-tions the hireor employmentof pressmenby the above-named companies upon membership in and prior clearanceor approval by Respondent,Respondent has engaged inand is engaging in unfairlabor practiceswithin the mean-ing of Section8(b)(2) and (1)(A) of the Act.4.By disciminatorilyfailing and refusing sinceApril 16,1974, to referPasqualeCarlettini, Jr.,William J.Bracken,Edward Haines,Leonard McAdams,JamesMcCord, andJohn Sebzafor employment by The Bulletin Company,Philadelphia Newspaper,Inc., and/or by Triangle Publica-tions, Inc., becauseof their nonmembershipin Respondentand theirexerciseof rights protected by Section 7 of theAct, Respondenthas engaged in and is engaging in unfairlaborpractices within the meaning of Section 8(b)(l)(A)and (2) of the Act.5.The aforesaidunfairlaborpractices are unfair laborpractices affecting commercewithinthemeaning of Sec-tion2(6) and (7) of the Act.Upon thebasis of the foregoing findings of fact and con-clusions of law, and in the entire record in the case, I here-by issuethe following recommended:ORDER 30The Respondent,DelawareValleyPrinting andGraphicCommunicationsUnion, Local 1776,Philadelphia, Penn-sylvania, its officers,agents, and representatives,shall:1.Cease and desist from:(a)Maintaining or giving effect to any agreement, un-derstanding,and/or practice with The BulletinCompany,Philadelphia Newspaper,Inc., Triangle Publications, Inc.,or any other employer, which conditions employment ofpressmen on membership in and prior clearance or approv-al by Respondent.(b)Causing or attempting to cause The Bulletin Compa-ny, Philadelphia Newspaper,Inc.,Triangle Publications,Inc., or any other employer,to discriminate against Pas-quale Carlettini,Jr.,William J.Bracken, Edward Haines,Leonard McAdams, JamesMcCord,John Sebza, or anyother applicant for employment,by failing and refusing torefer them for employmentby the saidemployers becauseof nonmembership in Respondent,or because he engagedin any concerted. activityprotected by Section7 of the Act.30 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulationsbe adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes(c)Restraining or coercing Pasquale Carlettini,Jr.,Wil-liam J.Bracken,Edward Haines, Leonard McAdams,JamesMcCord,and/orJohn Sebzain the exercise of rightsguaranteedby Section 7 of the Act, by failingto represent,deal with, or treat themin a fair and impartial manner inrespect to referral foremployment,or any other term orconditionof employment.(d) In any othermanner restraining or coercing Pas-qualeCarlettini, Jr.,William J.Bracken,Edward Haines,Leonard McAdams,JamesMcCord, John Sebza, or anyother employee or applicantfor employment in the exer-cise of rights guaranteedby Section 7 of the Act,except tothe extentthat suchrightsmay beaffected by an agree-ment requiring membership in a labor organization as au-thorizedin Section 8(a)(3) ofthe Act.2.Take thefollowing affirmative action designed to ef-fectuatethe policies of the Act:(a)Notify inwriting The BulletinCompany,Philadel-phia Newspaper, Inc., TrianglePublications,Inc., and allother employers with whomRespondent has collective-bargaining agreementsthat Respondenthas no objectionto the employment by themof PasqualeCarlettini, Jr.,Wil-liam J.Bracken, Edward Haines,LeonardMcAdams,JamesMcCord, and JohnSebza, andthat they will havefull, fair, and impartial use without discrimination of theemployment referralservices which Respondent providesfor itsmembers, and furnish copies of,the said notificationsto the above-namedemployees.(b)MakePasquale Carlettini,Jr.,William J.Bracken,Edward Haines,Leonard McAdams,JamesMcCord, andJohn Sebza whole for anyloss of earningstheymay havesuffered as a result of the discrimination against them inthe mannerset forthin the sectionof thisDecision entitled"The Remedy."(c)Post in conspicuous places at Respondent's businessoffices, meetinghalls, and placeswhere notices to its mem-bers are customarilypostedcopies ofthe attached noticemarked "Appendix." 31 Copies ofsaid notice,on formsprovided. by theRegional Director for Region 4, afterbeingduly signed by an authorizedrepresentative of Re-spondent,shallbe posted by Respondentimmediatelyupon receiptthereof, andbe maintainedby itfor 60 con-secutivedays thereafter,in conspicuous places, includingall places where notices to members and employees arecustomarily posted.Reasonable steps shall be taken by Re-spondent to insurethat saidnotices are not altered, de-faced,or covered by any othermaterial.(d)Deliveryto the RegionalDirectorforRegion 4signed copiesof said appendixfor postingby The BulletinCompany, Philadelphia Newspaper,Inc.,and TrianglePublications,Inc., in places where notices to employees arecustomarily posted, if thesaid employees are willing to doso.(e)Notify theRegionalDirectorfor Region 4, in writ-ing, within20 days fromthe date of thisOrder,what stepsRespondenthas takento comply herewith.31 In the event the Board's Order is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Posted By Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Courtof AppealsEnforcing an Order of theNational Labor Relations Board."